KINKADE, J.
1. it is the duty of a driver of a vehicle upon a public highway when approaching a grade crossing of a steam railroad to both look and listen for approaching trains and to do so at such time and place and in such manner as will make the looking and listening effective.
2. When such driver upon the highway has a clear and unobstructed view each way along a straight railroad track when near to and before going upon such crossing and fails, in broad daylight, to see an engine or train which is then very close to the highway and so near thereto as that if the driver of the vehicle goes ahead a collision will be inevitable, such driver is guilty of negligence in going upon the crossing at that time and under those conditions.
3. A driver of a vehicle upon a highway cannot recover damages for an injury received in a collision at a steam railroad crossing even though, he testifies that he looked and listened and neither saw nor heard anything approaching on the railroad track before going upon the crossing, when the only' conclusion that can reasonably be reached upon the evidence is that there is no doubt that had he looked he must have seen the danger, that was immediately at hand in time to avoid injury.
Judgment reversed and judgment for plaintiff in error.
Marshall, CJ., Jones, and Day, JJ., concur.